Citation Nr: 0015681	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Basic eligibility for VA death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from February 3, 
1945, to January 6, 1946, and regular Philippine Army service 
from January 7, 1946, to June 20, 1946.  The veteran died in 
November 1997.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Manila, the 
Republic of the Philippines.

In July 1999 the RO issued the appellant a Statement of the 
Case regarding the issue of entitlement to service connection 
for the cause of the veteran's death.  The RO informed the 
appellant that if she decided to continue her appeal of this 
issue, she needed to file a formal appeal by completing the 
enclosed VA Form 9.  As no appeal as to this issues has been 
filed, the Board does not have jurisdiction of it.


FINDING OF FACT

The appellant's deceased husband had recognized guerilla 
service from February 1945 to January 1946, and Regular 
Philippine Army service from January 1946 to June 1946.


CONCLUSION OF LAW

The service of the appellant's deceased husband does not 
constitute active military service for purposes of VA 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Eligibility for VA benefits is governed 
by statutory and regulatory law which define an individual's 
legal status as a veteran of active military, naval or air 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 1991); 
38 C.F.R. §§ 3.1, 3.6 (1999).  Service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. 
§§ 3.8, 3.9.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces . . . shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 107(a).

This law has been held not to violate the United States 
Constitution.  Quiban v. Veterans Admin., 928 F.2d 1154, 1158 
(D.C. Cir. 1991), reh'g denied (July 18, 1991); Dela Pena v. 
Derwinski, 2 Vet. App. 80, 81 (1992) (embracing the holding 
of Quiban). 

The United States Court of Appeals for Veterans Claims has 
held that findings by the United States service department 
verifying a person's service "are binding on VA for purposes 
of establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Factual Background.  In response to a Request for Information 
(VA Form 3101) from the RO, the service department in 
September 1952 certified that the veteran had recognized 
guerilla service from February 3, 1945, to January 6, 1946, 
and Regular Philippine Army service from January 7, 1946, to 
June 20, 1946.

In December 1994, the RO received a certificate of death 
which showed that the veteran died on November [redacted], 
1997.  The immediate cause of death was listed as cardiorespiratory 
arrest.  The antecedent cause was listed as bronchial asthma.

In February 1998, the RO received the appellant's Application 
for Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child (VA Form 21-
534).  In the boxes where she was to provide the veteran's 
dates of service, she wrote "please see c-file".

In a May 1998 affidavit, the appellant indicated that justice 
required that she be awarded the maximum death pension 
benefits.

In a May 1998 affidavit, the appellant's two children 
requested that the appellant be awarded death pension 
benefits because the veteran had incurred an injury during 
his period of military service.

At her February 1999 hearing, the appellant testified that 
she had requested VA death pension benefits because of the 
services rendered by her husband during World War II.

Analysis.  As a preliminary matter, the Board notes that a 
determination as to whether the appellant has submitted a 
well-grounded claim of entitlement to death pension benefits 
need not be addressed.  The concept of well grounded applies 
to the character of the evidence presented by a claimant.  
For purposes of this decision, as there is no dispute as to 
the evidence, but only to the law and its meaning, the 
concept of well grounded is not found to be applicable.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In the present case, the service department specifically 
determined in September 1952 that the veteran had recognized 
guerilla service from February 3, 1945, to January 6, 1946, 
and regular Philippine Army service from January 7, 1946, to 
June 20, 1946.  There is no evidence of record showing any 
re-characterization of the veteran's service by the service 
department since that time.  The service department's 
determination as to the veteran's period of military service 
is binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. 
at 532.  

The provisions of 38 U.S.C.A. § 107(a) render the survivors 
of those who served as members of the organized military 
forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis 6 Vet. App. at 430.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

